DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.  The arguments, related to the amended parts of the independent claims, are addressed in the rejection below. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 10 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	The claims teach the limitations of “set filtering parameters of an adaptive offset filter at the beginning of a corresponding each largest coding unit (LCU).”  It is unclear what applicant means by set…at the beginning of a corresponding each largest coding unit. The examiner interpreted said limitation as signaling filtering parameters at the header of a LCU.  Also, it can be interpreted as the filtering parameters are signaled at the header of a picture or a slice, since the header of a picture or a slice is placed in the bitstream before LCUs as known in the art.
	The claims also teach the limitation “transmit the parameters of the adaptive offset filter applicable to each LCU, set at the beginning of the corresponding each LCU, as the encoded stream generated by the encoding process at the beginning of the corresponding each LCU.”  Said limitation is confusing and unclear what applicant means by “as the encoded stream generated by the encoding process at the beginning of the corresponding each LCU.”  The examiner interprets said limitation as transmitting the filtering parameters that are set at the header in an encoded bitstream.  
		 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an 

7.	Claim(s) 1-7, 9-16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fu et al. (US 2012/0294353) cited in IDS, hereinafter “Fu”.
As per claim 1, Fu discloses an image processing device comprising:
a memory; and a processor coupled to the memory (para. 058) and configured to:
set filtering parameters of an adaptive offset filter at the beginning of a corresponding each largest coding unit (LCU) (the filter parameters are set in the header portion of the picture or the slice that contains the LCUs (para. 048), wherein the slice can be a single partition (para. 043) and each partition can be a LCU (para. 039); therefore, the filter parameters are set in the header portion of a LCU; fig. 12B),
perform adaptive offset filtering on portions of an image that correspond to the each LCU which has been subjected to a local decoding process in a case where an image is encoded, in units of LCU using the filtering parameters of the adaptive offset filter (fig. 1; para. 029, sample adaptive offset (SAO) 131...is applied to the reconstructed video data, wherein the sample adaptive offset can be a LCU-based SAO as shown in fig. 12B; see para. 049); 
perform an encoding process on an image on which the adaptive offset filtering has been performed to generate an encoded stream arranged into LCU using the image (see fig. 1); and

As per claim 2, Fu discloses wherein the processor is further configured to determine filtering parameters for a current largest coding unit that indicate the type of adaptive filter offset and an offset value (para. 035 and 045). 
As per claim 3, Fu discloses wherein the processor is further configured to perform deblocking filter filtering on a decoded image to generate the image, wherein the adaptive offset filtering is performed on the image on which the deblocking filtering has been performed (fig. 2, SAO 131 performs adaptive offset filtering on reconstructed video data that is filtered by the DF 130; para. 030).
As per claim 4, Fu discloses wherein the processor is further configured to set filtering parameters for a current largest coding unit that identify a parameter of a 
 As per claim 5, Fu discloses wherein the processor is further configured to set filtering parameters for a current largest coding unit that indicate whether to use a parameter of a previously processed largest coding unit as a corresponding parameter of the current largest coding unit (para. 050, a merge-above flag may be used to indicate the case that the current LCU shares the SAOP of the LCU above…Since none of them shares SAOP with LCUs above, the merge-above syntax has a value 0).
As per claim 6, Fu discloses wherein the processor is further configured to set filtering parameters for a current largest coding unit that indicate whether to use a copy of filtering settings for a previously processed largest coding unit stored in a buffer as filtering settings for the current largest coding unit (para. 052, If RepeatedRow flag is equal to 1, no more information needs to be coded. For each LCU in the current LCU row, the related SAOP is copied from the LCU in the above LCU row. If RepeatedRow flag is equal to 0, the SAOPs of this LCU row are coded). 
As per claim 7, arguments analogous to those applied for claims 4 or 6 are applicable for claim 7. 
claim 9, Fu discloses wherein the processor is further configured to perform an encoding process in units that correspond to a hierarchical nature (in HEVC, it is inherited that each LCU can be divided into smaller CUs until leaf CUs or smallest CUs are reached.  Once the splitting of CU hierarchical tree is done, each leaf CU is subject to further split into prediction units (PUs) according to prediction type and PU partition.  These means that each LCU has a hierarchical structure). 
As per claims 10-16 and 18, arguments analogous to those applied for claims 1-7 and 9 are applicable for claims 10-16 and 18. 
As per claims 19-20, arguments analogous to those applied for claims 1-2 are applicable for claims 19-20.  In addition, Fu disclose in para. 058 using a computer readable storage medium. 

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2014/0269913; US 2015/0326886; US 2013/0051454).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482